DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-29 have been cancelled. Claims 46-54 have been withdrawn from consideration. Claims 30-45 are presented for examination. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 30-45, drawn to a computer-readable medium and a method for requesting geofences based on a device location, and requesting and receiving offers when a received geofence has been traversed, classified in G06Q 30/0224 (Discounts or incentives based on user history)
II. Claims 46-54, drawn to a computer-readable medium for obtaining a geolocation of a mobile user device, determining that the mobile device has changed location by greater than a threshold distance, sending the second geolocation to a remote server, and causing an offer redeemable by visiting a merchant facility corresponding to the second geolocation to be presented with the mobile user device, classified in G06Q30 /0261 (targeted advertisement based on user location).
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different functions. Both inventions obtain the geolocation of a mobile user device.  But, Invention I includes at least the steps of sending a request for 
Invention II includes at least the steps of determining that the mobile device has changed location by greater than a threshold distance from the first geolocation, sending the second geolocation from the mobile device to a remote server, receiving an identifier of a geofence corresponding to the second geolocation, and presenting an offer redeemable at the merchant facility to the mobile user device, which is not required by invention I.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The invention imposes an additional search and consideration burden on the Examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Farzad E. Amini (reg. no. 42261) on 24 March 2021, a provisional election was made without traverse to prosecute the invention of group 1, claims 30-45.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 46-54 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Terminal Disclaimer
The terminal disclaimer filed on 25 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,664,857 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 30-45 are rejected under 35 U.S.C. 103 as being unpatentable over Bilange et al. (US 2013/0326137) in view of Kerr et al.  (US 9,043,222).
Regarding claims 30 and 38, Bilange teaches a non-transitory, tangible, computer-readable media storing instructions that, when executed by one or more processors, cause the processors to effectuate operations comprising (Para. 0052): and a method comprising (abstract):
obtaining, based on wireless signals received by a mobile user device, a geolocation of the mobile user device (Para. 0025, In method 200 in block 202, the mobile device processor may receive its current location from a GPS receiver);
sending, via a wireless network, with a native application of the mobile user device, a request for geofences to be selected based on the obtained geolocation of the mobile user device (Para. 0030, the processor in the mobile devices may transmit a message containing the likely travel perimeter to a ;
receiving, with the native application of the mobile user device, a plurality of responsive geofences from a remote server and storing the plurality of geofences in memory of the mobile user device, the plurality of geofences being selected from a database of geofences accessible to the remote server; (Para. 0032, FIG. 2, in block 214 the mobile device processor may receive the subset of geofences within the likely travel perimeter from the server, and store the information in cache memory of the mobile device in block 216. Para. 0018, as each likely travel perimeter is approached, the mobile device may communicate its current location, direction and speed of travel in a location report transmitted to a server as part of a request for a new update. The server may maintain or have access to the full database of geofences, and the server may select a subset of geofences for downloading to the requesting mobile device.)
Bilange does not explicitly teach receiving, with the native application of the mobile user device, an event generated in response to determining that the mobile user device has traversed one of the previously received plurality of geofences;
in response to receiving the event, sending, via a network and from the native application of the mobile user device, a request for offers, the request comprising a geofence identifier associated with the traversed geofence;
receiving, via a processor and the native application of the mobile user device, one or more offers, the one or more offers pertaining to one or more merchants associated with the traversed geofence; and 
providing, via a processor and the native application of the mobile user device, a user-selectable notification in a notification area of a user interface of the mobile user device, the notification containing information about at, or an indication of, least some of the received offers.
receiving, with the native application of the mobile user device, an event generated in response to determining that the mobile user device has traversed one of the previously received plurality of geofences (Col. 12:33-35, at decision step 1108 it is determined whether the wireless handset is located within a geofence. If the wireless handset is not within a geofence default content is optionally displayed.);
in response to receiving the event, sending, via a network and from the native application of the mobile user device, a request for offers, the request comprising a geofence identifier associated with the traversed geofence (Col. 10:35-38, each geofence can be given an identifier. Col. 12:28-33, the wireless handset 102 transmits a location message to remote server 106. The method continues to block 1106, in which the remote server determines the wireless handset location relative to the geofences in order to provide content to handsets within a geofence.);
receiving, via a processor and the native application of the mobile user device, one or more offers, the one or more offers pertaining to one or more merchants associated with the traversed geofence (Col. 12:45-54, if the wireless handset is determined to be within a geofence, the content items of content module 114 are filtered to select only those content items associated with the geofence, as indicated at block 1112. Content may be filtered according to one or more of location (association between a content item and a geofence), time, one or more user profile fields, and relevance weight value. Col. 10:45-52, as association can be created between content items and geofences associated with merchants.); and 
providing, via a processor and the native application of the mobile user device, a user-selectable notification in a notification area of a user interface of the mobile user device, the notification containing information about at, or an indication of, least some of the received offers. (Col. 12:52-58, the filtered content is displayed on the wireless handset, and the user may be presented with the opportunity to give an indication of approval or disapproval. Col. 7:36-49, FIG. 4, an illustrative 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teaching of Bilange to include receiving, with the native application of the mobile user device, an event generated in response to determining that the mobile user device has traversed one of the previously received plurality of geofences; in response to receiving the event, sending, via a network and from the native application of the mobile user device, a request for offers, the request comprising a geofence identifier associated with the traversed geofence; receiving, via a processor and the native application of the mobile user device, one or more offers, the one or more offers pertaining to one or more merchants associated with the traversed geofence; and  providing, via a processor and the native application of the mobile user device, a user-selectable notification in a notification area of a user interface of the mobile user device, the notification containing information about at, or an indication of, least some of the received offers, as taught by Kerr, in order to allow for geofences to be included in merchant marketing strategies (Bilange, para. 0036).
Regarding claims 31 and 39, the combination of Bilange and Kerr teaches all of the limitations of claims 30 and 38 above. Bilange does not explicitly teach wherein determining that the mobile user device has traversed one of the previously received plurality of geofences is performed in response to determining that a subsequent geolocation of the mobile user device has changed by greater than a threshold amount, that the mobile user device has detected a different wireless network, or that the mobile user device has detected a different cellular network tower.
However, Kerr teaches wherein determining that the mobile user device has traversed one of the previously received plurality of geofences is performed in response to determining that a subsequent geolocation of the mobile user device has changed by greater than a threshold amount, that the mobile user device has detected a different wireless network, or that the mobile user device has detected a different cellular network tower. (Col. 5:25-34, the location of the wireless handset may be determined when the signal strength defining the distance from the access point exceeds a predefined threshold.) 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teaching of Bilange to include wherein determining that the mobile user device has traversed one of the previously received plurality of geofences is performed in response to determining that a subsequent geolocation of the mobile user device has changed by greater than a threshold amount, that the mobile user device has detected a different wireless network, or that the mobile user device has detected a different cellular network tower, as taught by Kerr, in order to allow for geofences to be included in merchant marketing strategies (Bilange, para. 0036).
Regarding claims 32 and 40, the combination of Bilange and Kerr teaches all of the limitations of claims 30 and 38 above. Bilange does not explicitly teach wherein: the one or more offers comprise a ranked plurality of offers, and wherein the information about at least some of the received offers contains information about a first offer among the plurality of offers, the operations comprising: after providing the user-selectable notification, determining that a threshold duration of time has elapsed and, in response, providing another user-selectable notification containing information about a second offer among the plurality of offers, the second offer being ranked lower than the first offer in the ranked plurality of offers.
However, Kerr teaches wherein: the one or more offers comprise a ranked plurality of offers, and wherein the information about at least some of the received offers contains information about a first offer among the plurality of offers (Col. 6:45-53, the content items transmitted from the remote server to the wireless handset may be filtered by relevance weight value such that a predetermined number of highest ranked content items are returned or such that only those content items exceeding a predetermined threshold are returned), the operations comprising: 
after providing the user-selectable notification, determining that a threshold duration of time has elapsed and, in response, providing another user-selectable notification containing information about a second offer among the plurality of offers, the second offer being ranked lower than the first offer in the ranked plurality of offers. (Col. 5:21-24, content item data can be updated when the content item has been displayed on the handset for a predetermined period of time.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teaching of Bilange to include wherein: the one or more offers comprise a ranked plurality of offers, and wherein the information about at least some of the received offers contains information about a first offer among the plurality of offers, the operations comprising: after providing the user-selectable notification, determining that a threshold duration of time has elapsed and, in response, providing another user-selectable notification containing information about a second offer among the plurality of offers, the second offer being ranked lower than the first offer in the ranked plurality of offers, as taught by Kerr, in order to allow for geofences to be included in merchant marketing strategies (Bilange, para. 0036).
Regarding claims 33 and 41, the combination of Bilange and Kerr teaches all of the limitations of claims 30 and 38 above. Bilange does not explicitly teach wherein the offer notification comprises a first offer of the one or more offers and does not comprise at least some offers among the one or more offers, the operations comprising: providing a notification of the at least some offers by performing steps for providing a sequence of candidate offers based on flow criteria. 
However, Kerr teaches wherein the offer notification comprises a first offer of the one or more offers and does not comprise at least some offers among the one or more offers, the operations comprising: providing a notification of the at least some offers by performing steps for providing a sequence of candidate offers based on flow criteria (Col. 4:33-39, the remote server filters a database comprising content item data to select content items associated with the geofence. The content items 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teaching of Bilange to include wherein the offer notification comprises a first offer of the one or more offers and does not comprise at least some offers among the one or more offers, the operations comprising: providing a notification of the at least some offers by performing steps for providing a sequence of candidate offers based on flow criteria, as taught by Kerr, in order to allow for geofences to be included in merchant marketing strategies (Bilange, para. 0036).
Regarding claims 34 and 42, the combination of Bilange and Kerr teaches all of the limitations of claims 33 and 41 above.  Bilange does not explicitly teach providing another notification comprising an candidate offer after providing the notification, the another notification being provided based on offers flow criteria.
However, Kerr teaches providing another notification comprising an candidate offer after providing the notification, the another notification being provided based on offers flow criteria. (Col. 5:16-24, the remote server may transmit new content item data each time the location message is received. In this manner, the content item data displayed on the wireless handset is updated as the location of the user changes, such that some or all of the content item data displayed to the user is relevant to the user's location. In some embodiments, content item data is not updated until the content item has been displayed on the handset for a predetermined period of time.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teaching of Bilange to include providing another notification comprising an candidate offer after providing the notification, the another notification being provided based on offers flow criteria, as taught by Kerr, in order to allow for geofences to be included in merchant marketing strategies (Bilange, para. 0036).
Regarding claims 35 and 43, the combination of Bilange and Kerr teaches all of the limitations of claims 34 and 42 above.  Bilange does not explicitly teach wherein the offers flow criteria comprises a time period between providing notification of the first candidate offer and the second candidate offer, a maximum number of candidate offers in a time period, a score threshold for a candidate offer, or any combination thereof. 
However, Kerr teaches wherein the offers flow criteria comprises a time period between providing notification of the first candidate offer and the second candidate offer, a maximum number of candidate offers in a time period, a score threshold for a candidate offer, or any combination thereof. (Col. 5:16-24, in some embodiments, content item data is not updated until the content item has been displayed on the handset for a predetermined period of time.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teaching of Bilange to include wherein the offers flow criteria comprises a time period between providing notification of the first candidate offer and the second candidate offer, a maximum number of candidate offers in a time period, a score threshold for a candidate offer, or any combination thereof, as taught by Kerr, in order to allow for geofences to be included in merchant marketing strategies (Bilange, para. 0036).
Regarding claims 36 and 44, the combination of Bilange and Kerr teaches all of the limitations of claims 30 and 38 above. Bilange further teaches storing images and text for a plurality of offers in cached storage of the mobile user device upon traversal of the geofence and accessing at least some of the images and text in cache storage after the user enters a building with one or more merchants associated with at least some of the plurality of offers (Para. 0014, the geofence-activation mechanism may be convenient for applications that track or act upon the device entering, approaching or leaving a 
Regarding claims 37 and 45, the combination of Bilange and Kerr teaches all of the limitations of claims 30 and 38 above. Bilange further teaches wherein only a subset of information associated with the plurality of geofences by the remote server is stored on the mobile user device before traversal of the geofence to reduce memory usage of cached geofences. (Para. 0020, When the mobile device detects that it is near or has crossed an update perimeter the processor in the mobile device may begin the process of requesting an update to the cache of local geofences.  Para. 0038, the size of the travel perimeter is reduced in large cities  in order to reduce the number of geofences that are stored in memory consistent with the size of the memory, and to limit processing demands from caching a larger number of geofences. As the user approaches the travel perimeter the information regarding the cached geofences is updated.)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C JOHNSON whose telephone number is (571)272-6450.  The examiner can normally be reached on Monday - Friday; 9am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C JOHNSON/Examiner, Art Unit 3682                                                                                                                                                                                                        
/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682